             Case 1:96-cr-10032-DPW Document 800 Filed 02/23/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
        v.                                    )          CRIMINAL NO. 96-10032-DPW
                                              )
JOSEPH BRADSHAW                               )

                                          NOTICE

       The government respectfully notifies the Court that, although the second doses of

vaccine were slightly delayed in arriving at ADX owing to extreme weather conditions,

undersigned counsel has been advised that Mr. Bradshaw received the second dose of the

Moderna vaccine yesterday, February 22, 2021.

                                                          Respectfully submitted,

                                                          ANDREW E. LELLING
                                                          United States Attorney

                                                  By:     /s/Robert E. Richardson
                                                          ROBERT E. RICHARDSON
                                                          Assistant U.S. Attorney

                              CERTIFICATE OF SERVICE


Suffolk, ss:                                            February 23, 2021

        I, Robert E. Richardson, hereby certify that this document filed through the
 ECF system will be sent electronically to the registered participants as identified on the
 Notice of Electronic Filing (NEF).

                                                         /s/Robert E. Richardson
                                                         ROBERT E. RICHARDSON




                                                  1
